Exhibit 10(e)

KIMBALL INTERNATIONAL, INC.
1996 STOCK INCENTIVE PROGRAM



    1. PURPOSE. The purpose of the Kimball International, Inc. 1996 Stock
Incentive Program (the "Plan") is (i) to align the personal interests of Plan
participants with those of the Share Owners of Kimball International, Inc. (the
"Company"), (ii) to encourage key individuals to accept or continue employment
with the Company and its subsidiaries, and (iii) to furnish incentive to such
employees to improve operations and increase profits by providing such employees
the opportunity to acquire Class B Common Stock of the Company ("Common Stock")
or to receive monetary payments based on the value of such stock.



    2. ADMINISTRATION. The Plan will be administered by a committee (the
"Committee") of the Board of Directors of the Company consisting of three or
more Directors as the Board may designate from time to time. The determinations
of the Committee shall be made in accordance with their judgment as to the best
interests of the Company and its Share Owners and in accordance with the purpose
of the Plan. A majority of members of the Committee shall constitute a quorum,
and all determinations of the Committee shall be made by a majority of its
members. Any determination of the Committee under the Plan may be made without
notice or meeting of the Committee, by a writing signed by a majority of the
Committee members.



    3. SHARES RESERVED UNDER THE PLAN. There is hereby reserved for issuance
under the Plan an aggregate of 2,100,000 shares of Common Stock of the Company,
which may be authorized but unissued or treasury shares. All of such shares may,
but need not, be issued pursuant to the exercise of Incentive Stock Options. The
maximum number of option shares which may be awarded to any participant during
the term of the Plan is 200,000 shares. If there is a lapse, expiration,
termination or cancellation of any Incentive Stock Option, Nonqualified Stock
Option, Stock Appreciation Right or Performance Share award prior to the
issuance of shares thereunder, or if shares are issued under a stock option,
Stock Appreciation Right or Performance Share award and thereafter are
reacquired by the Company pursuant to rights reserved upon issuance thereof,
those shares may again be used for new benefits under this Plan. The shares
hereby reserved are in addition to shares previously reserved under the
Company's 1987 Stock Incentive Stock Program. Any shares of Common Stock
reserved for issuance under the 1987 Program in excess of the number of shares
as to which options or other benefits were granted prior to the date of the
approval of this Plan by the Share Owners, plus any shares as to which options
or other benefits granted under the 1987 Program may lapse, expire, or terminate
after such date shall be available for issuance in connection with benefits
under this Plan.



    4. PARTICIPANTS. Participants will consist of such officers and other key
employees of the Company or any subsidiary as the Committee in its sole
discretion determines to have a major impact on the success and future growth
and profitability of the Company (and members of the Company's Board of
Directors who are not employees). Designation of a participant in any year shall
not require the Committee to designate such person to receive a benefit in any
other year or to receive the same type or amount of benefit as granted to the
participant in any other year or as granted to any other participant in any
year. The Committee shall consider such factors as it deems pertinent in
selecting participants and in determining the type and amount of their
respective benefits.



    5. TYPES OF BENEFITS. Benefits under the Plan may be granted in any one or a
combination of (a) Incentive Stock Options; (b) Nonqualified Stock Options; (c)
Stock Appreciation Rights; and (d) Performance Shares, all as hereinafter
described.



    6. INCENTIVE STOCK OPTIONS. Incentive Stock Options shall consist of stock
options to purchase shares of Common Stock at purchase prices not less than 100%
of the fair market value of the shares on the date the option is granted. Said
purchase price may be paid by check or, in the discretion of the Committee, by
the delivery of shares of Common Stock of the Company then owned by the
participant or by certification of such ownership. Incentive Stock Options shall
be exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Committee at grant; provided, however, that no
Incentive Stock Option shall be exercisable later than ten years after the grant
date. The aggregate fair market value (determined as of the time the option is
granted) of the shares of Common Stock with respect to which Incentive Stock
Options are exercisable for the first time by a participant during any calendar
year (under all option plans of the Company and its parent and subsidiary
corporations) shall not exceed $100,000.



    7. NONQUALIFIED STOCK OPTIONS. Nonqualified Stock Options shall consist of
stock options to purchase shares of Common Stock at purchase prices not less
than 100% of the fair market value of the shares on the date the option is
granted. Said purchase price may be paid by check or, in the discretion of the
Committee, by the delivery of shares of Common Stock of the Company then owned
by the participant or by certification of such ownership. Nonqualified Stock
Options shall be exercisable at such time or times and subject to such terms and
conditions as shall be determined by the Committee at grant; provided, however,
that no Nonqualified Stock Option shall be exercisable later than ten years
after the grant date.

    8. STOCK APPRECIATION RIGHTS. The Committee may, in its discretion, grant a
Stock Appreciation Right in connection with any stock option granted hereunder.
Each Stock Appreciation Right shall be subject to such terms and conditions
consistent with the Plan as the Committee shall determine from time to time,
including the following:

        (i) A Stock Appreciation Right may be made part of an option at the time
of its grant or at any time
        thereafter during the option term.



        (ii) Each Stock Appreciation Right will entitle the holder to elect to
receive, in lieu of exercising the option
        to which it relates, an amount (in cash or in Common Stock, or a
combination thereof, all in the sole
        discretion of the Committee) equal to 100% of the excess of:



            (A) the fair market value per share of the Company's Common Stock on
the date of exercise of such
             right, multiplied by the number of shares with respect to which the
right is being exercised, over



            (B) the aggregate option price for such number of shares.



        (iii) Each Stock Appreciation Right will be exercisable at the time and
to the extent the option to which it
        relates is exercisable.



        (iv) Upon exercise of a Stock Appreciation Right, the option (or portion
thereof) with respect to which
        such right is exercised shall be surrendered and shall not thereafter be
exercisable.



        (v) Exercise of a Stock Appreciation Right will reduce the number of
shares purchasable pursuant to the
        related option and available for issuance under the Plan to the extent
of the number of shares with respect
        to which the right is exercised, whether or not any portion of the
payment made upon exercise of such right
        is made in Common Stock of the Company.



    9. PERFORMANCE SHARES. Performance Shares shall consist of shares of Common
Stock which may be earned in whole or in part if certain goals established by
the Committee are achieved over a period of time established by the Committee,
but not in any event more than five years. The goals established by the
Committee may be based on net income, return on equity or assets, earnings per
share, cash flow, cost control and such other corporate, divisional, personal or
other goals as may be established by the Committee in its discretion. In the
event the minimum goal is not achieved at the conclusion of the period, no
delivery of shares shall be made to the participant. In the event the maximum
goal is achieved, 100% of the Performance Shares shall be delivered to the
participant. Partial achievement of the maximum goal shall result in a delivery
corresponding to the degree of achievement as determined by the Committee. The
Committee shall have the discretion to satisfy a participant's Performance
Shares by delivery of cash or stock or any combination thereof. The number of
shares reserved for issuance hereunder shall be reduced by the number of
Performance Shares earned even though a portion of the award is paid in cash.



    10. FAIR MARKET VALUE. The fair market value of the Company's Common Stock
at any time shall be determined in such manner as the Committee may deem
appropriate, or as required by applicable law or regulation.



    11. ADJUSTMENT PROVISIONS.



                 (a) If the Company shall at any time change the number of
issued shares of Common Stock without
                 new consideration to the Company (such as by stock dividends or
stock splits), the total number of
                 shares reserved for issuance under this Plan and the number of
shares covered by each outstanding
                 benefit shall be adjusted so that the aggregate consideration
payable to the Company, if any, shall
                 not be changed.



                 (b) Notwithstanding any other provision of this Plan, and
without affecting the number of shares
                 reserved or available hereunder, the Board of Directors may
authorize the issuance or assumption of
                 benefits in connection with any merger, consolidation,
acquisition of property or stock, or
                 reorganization upon such terms and conditions as it may deem
appropriate.



                 (c) In the case of any merger, consolidation or combination of
the Company with or into another
                 corporation, other than a merger, consolidation or combination
in which the Company is the
                 continuing corporation and which does not result in the
outstanding Common Stock being converted
                 into or exchanged for different securities, cash or other
property, or any combination thereof (an
                 "Acquisition"):



                      (i) any participant to whom a stock option has been
granted under the  Plan shall have the right
                      (subject to the provisions of the Plan and any limitation
applicable to such option) thereafter and
                      during the term of such option, to receive upon exercise
thereof the Acquisition Consideration
                      receivable upon such Acquisition by a holder of the number
of shares of Common Stock which
                      might have been obtained upon exercise of such option or
portion thereof, as the case may be,
                      immediately prior to such Acquisition;



                      (ii) any participant to whom a Stock Appreciation Right
has been granted under the Plan shall
                      have the right (subject to the provisions of the Plan and
any limitation applicable to such right)
                      thereafter and during the term of such right to receive
upon exercise thereof the difference
                      between the aggregate fair market value on the applicable
date (as set forth in such right) of the
                      Acquisition Consideration receivable upon such Acquisition
by a holder of the number of shares
                      of Common Stock which might have been obtained upon
exercise of the option related thereto or
                      any portion thereof, as the case may be, immediately prior
to such Acquisition and the aggregate
                      option price of such option or portion thereof; and

                      (iii) any participant to whom a Performance Share award
has been granted under the Plan shall
                      have the right (subject to the provisions of the Plan and
any limitations applicable to such award)
                      thereafter and during the term of such award to receive on
the date set forth in such award, the
                      Acquisition Consideration receivable upon such Acquisition
by a holder of the number of shares
                      of Common Stock which are covered by such award.



                The term "Acquisition Consideration" shall mean the kind and
amount of shares of the surviving or
                new corporation, cash, securities, evidence of  indebtedness,
other property or any combination
                thereof receivable in respect of one share of Common Stock of
the Company upon consummation of
                an Acquisition.



    12. NONTRANSFERABILITY. Each benefit granted under the Plan to an employee
shall not be transferable otherwise than by will or the laws of descent and
distribution, and shall be exercisable, during the participant's lifetime, only
by the participant. In the event of the death of a participant exercise or
payment shall be made only:



                      (i) by or to the executor or administrator of the estate
of the deceased participant or the person or
                      persons to whom the deceased participant's rights under
the benefit shall pass by will or the laws
                      of descent and distribution; and

                      (ii) to the extent that the deceased participant was
entitled thereto at the date of his death.



Notwithstanding the foregoing, at the discretion of the Committee, a grant of a
benefit may permit the transfer of the benefit by the participant solely to
members of the participant's immediate family or trusts or family partnerships
for the benefit of such persons, subject to such terms and conditions as may be
established by the Committee.



    13. TAXES. The Company shall be entitled to withhold the amount of any tax
attributable to any amounts payable or shares deliverable under the Plan after
giving the person entitled to receive such payment or delivery notice as far in
advance as practicable, and the Company may defer making payment or delivery as
to any benefit if any such tax is payable until indemnified to its satisfaction.
The Committee may, in its discretion and subject to such rules as it may adopt,
permit a participant to pay all or a portion of the federal, state and local
withholding taxes arising in connection with the exercise of a Nonqualified
Stock Option or Stock Appreciation Right or receipt of Performance Shares, by
electing to have the Company withhold shares of Common Stock having a fair
market value equal to the amount to be withheld.



    14. TENURE. A participant's right, if any, to continue to serve the Company
and its subsidiaries as an officer, employee, or otherwise, shall not be
enlarged or otherwise affected by his or her designation as a participant under
the Plan.



    15. DURATION, AMENDMENT AND TERMINATION. No stock option or other benefit
shall be granted after December 31, 2005; provided, however, that the terms and
conditions applicable to any option or benefit granted on or before such date
may thereafter be amended or modified by mutual agreement between the Company
and the participant or such other persons as may then have an interest therein.
Also, by mutual agreement between the Company and a participant hereunder or
under any other stock option plan of the Company, options or rights may be
granted to such participant in substitution and exchange for, and in
cancellation of, any benefits previously granted such participant under this
Plan or any other stock option plan of the Company. The Board of Directors may
amend the Plan from time to time or terminate the Plan at any time. However, no
action authorized by this paragraph shall reduce the amount of any existing
benefit or change the terms and conditions thereof without the participant's
consent. No amendment of the Plan to increase the number of reserved shares
shall be effective unless approved within twelve months after the date of its
adoption by the affirmative vote of the shareholders entitled to vote.



    16. SHARE OWNER APPROVAL. The Plan was adopted by the Board on June 11,
1996, subject to Share Owner approval. The Plan and any benefits granted
thereunder shall be null and void if Share Owner approval is not obtained within
twelve months of the adoption of the Plan by the Board.

 

This exhibit has not been adjusted for the 1997 stock split.